Title: To Benjamin Franklin from Anthony Todd, 18 November 1783
From: Todd, Anthony
To: Franklin, Benjamin


          
            Dear Sir,—
            General Post Office Novr. 18. 1783.
          
          I beg leave to send you inclosed a Copy of the Advertisement, which will be published in this Night’s Gazette and in all the London, Dublin and Edinburgh News Papers, relative to the Packet Boats established to support a Monthly Correspondence between Falmouth and New York, corrected according to the judicious alterations you proposed in the Letter you were pleased to write me the 29th. past.
          I shall send a few Copies of it to your old Colleague Mr. Foxcroft, for his Government, who is to remain as Agent for the Packet Boats at New York; and if you should approve of the Sketch of the Advertisement, calculated for the United States, which I submitted to your better Judgement the 19th. of September last for your Corrections or Alterations, I could wish you would send it to America for publication, either by the French Packet Boats, or ours, or both, and I shall be happy to forward it or any Letters you may have to write upon this occasion, or any other, being with true Respect, Dear Sir, Your most obedient and most humble Servant
          
            Anth Todd Secy
            His Excellency Dr. Franklin
          
        